DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 9/17/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the claims.  This is not found persuasive because the instant application was filed as the national stage of an international application.  Therefore, the propriety of a restriction is determined under the rules of Unity of Invention rather than determination of burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12 are pending.  Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 9-12 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 6/4/2020 has been considered.  A signed copy is enclosed.

Claim Objections
Claims 11-12 are objected to because of the following informalities: The claims contain the acronyms CFU, AFU, and ALC.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation followed by the acronym in parentheses.  Additionally, the final line of claim 12 recites “acetyl-L-carnitine ALC”.  It is assumed applicant intended to put parentheses around the ALC. Doing so would obviate this portion of the objection. Appropriate correction is required.	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/769,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The only difference between the copending claims and the instant claims is that the instant claims are drawn to methods of treating a sleep disorder and/or improving sleep quality and the copending claims are drawn to methods of modulating the mood of the subject.  While the method goals are different, if the invention works as applicant claims, one would necessarily modulate mood when practicing the methods of the copending claims. Therefore, the instant claims are anticipated. It is noted that the specification refers to “preventative” treatment.  Therefore, prevention of sleep disorders is encompassed and insomnia would necessarily have been prevented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is rendered indefinite by the phrase “selected from among the group comprising or, alternatively, consisting of”.  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.
Claim 11 is rendered indefinite by the phrase “preferably at a weight ratio equivalent to 1:1:1:1, or equivalent to 1:1:1:1:1; preferably each strain being present at a concentration comprised between 1x108 CFU/AFU and 1x1012 CFU/AFU, with respect to the daily intake, preferably each strain being present at a concentration comprised between 1x109 CFU/AFU and 1x1011 CFU/AFU, with respect to the daily intake.”  First, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Second, the claim requires the presence of at least five strains.  Therefore, it is not possible for them to be present at a weight ratio equivalent to 1:1:1:1.  Third, it is not clear what “CFU/AFU” is.  It is assumed that AFU is intended to be active fluorescent units.  However, it does not make sense to have CFU per AFU as the units.  If AFU is meant to be an alternative to CFU, the claim still does not make sense since the claim refers to a concentration, which requires a ratio, not just a single type of unit.
Claim 12 is indefinite for several reasons.  First, there are several improper Markush groups.  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.  In the instant claim, each group is recited as “comprises or, alternatively, consists of”.  Second, the terms “preferably” and “such as” render the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogna et al (WO2016/084029, 06/2016).
The instant claims are drawn to methods of treating a sleep disorder and/or improving sleep quality by administering a composition containing a bacteria strains mixture comprising at least one of (a-i) a bacterium strain of the Lactobacillus fermentum species identified as the Lactobacillus fermentum LF16 DSM 26956 bacterium strain, - (a-ii) a bacterium strain of the Lactobacillus plantarum species identified as the Lactobacillus plantarum LP01 LMG P-21021 bacterium strain, - (a-iii) a bacterium strain of the Lactobacillus plantarum species identified as the Lactobacillus plantarum LP02 LMG P-21020 bacterium strain, - (a-iv) a bacterium strain of the Lactobacillus rhamnosus species identified as the Lactobacillus rhamnosus LR06 DSM 21981 bacterium strain; and - (a-v) a bacterium strain of the Bifidobacterium longum species identified as the Bifidobacterium longum BLO4 DSM 23233 bacterium strain.
Mogna et al disclose the use of compositions in modulating the immune system by administering bacteria that have various immunomodulating capabilities (see claim 1).  These bacteria include B. longum 23233, L. plantarum P-21021 and P-21020, and L. rhamnosus 21981 (see Table E).  The composition can also include a mixture of tara gum and S. thermophiles ST10 25246 (see claim 8).  Though the reference is silent with regard to improving sleep quality 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645